EXHIBIT 99.1 REVISED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS OF BUILDERS FIRSTSOURCE, INC. Note: The information contained in this Item has been updated for the change to reportable segments discussed in the Notes to the Consolidated Financial Statements. This Item has not been updated for any other changes since the filing of the Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2015. Condensed Consolidated Statements of Operations and Comprehensive Income (Loss) (Unaudited) for the Three and Six Months Ended June 30, 2015 and 2014 2 Condensed Consolidated Balance Sheets (Unaudited) as of June 30, 2015 and December31, 2014 3 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended June 30, 2015 and 2014 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 1 PARTI — FINANCIAL INFORMATION Item1.Financial Statements (unaudited) BUILDERS FIRSTSOURCE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) Three Months Ended June 30, Six Months Ended June 30, (Unaudited) (In thousands, except per share amounts) Sales $ Cost of sales Gross margin Selling, general and administrative expenses Facility closure costs 28 Income from operations Interest expense, net Income (loss) from continuing operations before income taxes ) Income tax expense (benefit) ) (3 ) Income (loss) from continuing operations ) Income (loss) from discontinued operations (net of income tax expense of $0 in 2015 and $0 in 2014) 10 ) ) Net Income (loss) $ $ $ ) $ Comprehensive Income (loss) $ $ $ ) $ Basic net income (loss) per share: Income (loss) from continuing operations $ $ $ ) $ Income (loss) from discontinued operations ) ) Net Income (loss) $ $ $ ) $ Diluted net income (loss) per share: Income (loss) from continuing operations $ $ $ ) $ Income (loss) from discontinued operations ) ) Net Income (loss) $ $ $ ) $ Weighted average common shares: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 2 BUILDERS FIRSTSOURCE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) (In thousands, except per share amounts) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance of $3,148 and $3,153 at June 30, 2015 and December 31, 2014, respectively Inventories Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets, net Other assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current maturities of long-term debt Total current liabilities Long-term debt, net of current maturities Other long-term liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders' equity: Preferred stock, $0.01 par value, 10,000 shares authorized; zero shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively - - Common stock, $0.01 par value, 200,000 shares authorized; 99,326 and 98,226 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 BUILDERS FIRSTSOURCE, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six months ended June 30, (Unaudited) (In thousands) Cash flows from operating activities: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of deferred loan costs Fair value adjustment of stock warrants 19 Deferred income taxes 28 80 Bad debt expense ) Stock compensation expense Net gain on sale of assets ) ) Changes in assets and liabilities: Receivables ) ) Inventories ) ) Other current assets Other assets and liabilities ) Accounts payable Accrued liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment 16 Cash used for acquisitions, net ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under revolving credit facility - Payments of long-term debt and other loans ) ) Deferred loan costs - ) Payments of transaction costs ) - Exercise of stock options Repurchase of common stock ) ) Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 BUILDERS FIRSTSOURCE, INC. AND SUBSIDIARIES NOTESTO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Basis of Presentation Builders FirstSource, Inc., a Delaware corporation formed in 1998, is a leading supplier and manufacturer of structural and related building products for residential new construction in the United States. In this quarterly report, references to the “Company,” “we,” “our,” “ours” or “us” refer to Builders FirstSource, Inc. and its consolidated subsidiaries, unless otherwise stated or the context otherwise requires. In the opinion of management, the accompanying unaudited condensed consolidated financial statements include all recurring adjustments and normal accruals necessary for a fair statement of the Company’s financial position, results of operations and cash flows for the dates and periods presented. Results for interim periods are not necessarily indicative of the results to be expected during the remainder of the current year or for any future period. All significant intercompany accounts and transactions have been eliminated in consolidation. The condensed consolidated balance sheet as of December31, 2014 is derived from the audited consolidated financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. This condensed consolidated balance sheet as of December31, 2014 and the unaudited condensed consolidated financial statements included herein should be read in conjunction with the more detailed audited consolidated financial statements for the year ended December31, 2014 included in our most recent annual report on Form10-K. Accounting policies used in the preparation of these unaudited condensed consolidated financial statements are consistent with the accounting policies described in the Notes to Consolidated Financial Statements included in our Form10-K. 2.Net Income (Loss) per Common Share Net income (loss) per common share (“EPS”) is calculated in accordance with the Earnings per Share topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“Codification”), which requires the presentation of basic and diluted EPS. Basic EPS is computed using the weighted average number of common shares outstanding during the period. Diluted EPS is computed using the weighted average number of common shares outstanding during the period, plus the dilutive effect of potential common shares. Our restricted stock shares include rights to receive dividends that are not subject to the risk of forfeiture even if the underlying restricted stock shares on which the dividends were paid do not vest. In accordance with the Earnings per Share topic of the Codification, unvested share-based payment awards that contain non-forfeitable rights to dividends are deemed participating securities and should be considered in the calculation of basic EPS. Since the restricted stock shares do not include an obligation to share in losses, they will be included in our basic EPS calculation in periods of net income and excluded from our basic EPS calculation in periods of net loss. Accordingly, there were 13,000 restricted stock shares included in our calculation of basic EPS for the three months ended June 30, 2015, as we generated net income. There were 13,000 restricted stock shares excluded from our calculation of basic EPS for the six months ended June 30, 2015 because we generated a net loss. 68,000 restricted stock shares were included in the computation of basic EPS for the three and six months ended June 30, 2014 as we generated net income. For the purpose of computing diluted EPS, weighted average shares outstanding have been adjusted for common shares underlying 6.2 million options and 1.5 million restricted stock units (“RSUs”) for the three months ended June 30, 2015. Incremental shares attributable to average warrants outstanding during the second quarter of 2015 were not included in the computation of diluted EPS for the three months ended June 30, 2015 as their effect was anti-dilutive. There were no outstanding warrants as of June 30, 2015 as all of the remaining stock warrants were exercised in April 2015. Options to purchase 6.2 million shares of common stock, 1.5 million RSUs, and the incremental shares attributable to average warrants outstanding during the first six months of 2015 were not included in the computation of diluted EPS for the six months ended June 30, 2015 because their effect was anti-dilutive. Weighted average shares outstanding have been adjusted for common shares underlying 6.4 million options, 1.8 million RSUs, and 0.7 million warrants for the three and six months ended June 30, 2014. In addition, $1.2 million and $0.0 million of expense due to fair value adjustments related to the warrants were excluded from net income in the computation of diluted EPS for the three and six months ended June 30, 2014. 5 The table below presents a reconciliation of weighted average common shares used in the calculation of basic and diluted EPS (in thousands): ThreeMonthsEndedJune30, SixMonthsEndedJune30, Weighted average shares for basic EPS Dilutive effect of options, warrants, and RSUs — Weighted average shares for diluted EPS 102,978 98,677 3.Debt Long-term debt consisted of the following (in thousands): June 30,2015 December31,2014 2021 notes $ $ 2013 facility Other long-term debt Less: current portion of long-term debt Long-term debt, net of current maturities $ $ 2013 Facility Borrowings As of June 30, 2015, we have $55.0 million in borrowings outstanding under our $175.0 million senior secured revolving credit facility (the “2013 facility”) at a weighted average interest rate of 2.0%. Amounts borrowed under our 2013 facility have been used to fund working capital needs and potential future acquisitions.
